Title: Proposal by the American Peace Commissioners to David Hartley
From: Adams, John,Franklin, Benjamin,Jay, John
To: Hartley, David


        Paris, 22 May 1783. PRINTED: JA, D&A, 3:125–127. LbC-Tr (Adams Papers); APM Reel 103. With this offer the commissioners sought to counter Hartley’s proposal of the previous day (above) as well as the 14 May Order in Council. They proposed an agreement whereby both parties would appoint ministers to negotiate a permanent commercial treaty. Until such time as an agreement was concluded, Anglo-American commerce would be returned to the status quo ante bellum. This would be done with the understanding that nothing in the agreement could be advanced as a precedent by either side during the negotiations.
